DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a glucose and IOB estimate and computing a desired insulin dose and a bolus dose. The limitations of receiving a glucose and IOB estimate and computing a desired insulin dose and a bolus dose covers performance of the limitation in the mind but for the recitation of generic computer components. With respect to independent claim 9 and its dependents no hardware element performs any step, therefore, the claims encompasses the user manually calculating the bolus dose. With respect to claims 1-8 and 16-20, but for the nominal recitation of a generic computing components, the claim also encompasses a manual calculation. This falls within the category of a mental process.
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. No additional elements are recited in claims 9-15. With respect to claims 1-8 and 16-20, the claim only recites one additional element – using a processor and computer readable medium to perform calculations. Examiner notes that the computer is also used for insignificant data collection and transmission of the resultant data. The processor and medium (see specification at [00186]) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing calculations and sending and transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Examiner notes that bolus recommendations are the resultant of the calculation and the results are merely transmitted to the insulin pump.  The claim is not patent eligible.
The dependent claims are directed to the same abstract idea without a practical application or significantly more and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2011/0021898 to Wei et al.
As to claim 1, Wei discloses a system comprising:
At least one processor configured to perform calculations executing an automated insulin delivery (AID) algorithm and an insulin on board (IOB) estimator, the AID algorithm being configured to receive an estimate of a glucose concentration of a patient, wherein the IOB estimator estimates an amount of insulin that will produce a glucose response that is closest to a predicted glucose response due to historical insulin administrations (Wei [0086]-[0089]); and
The IOB estimator being configured to provide an IOB estimate to the AID algorithm for use in treatment of diabetes (Wei [0086]-[0089]).
As to claim 2, see the discussion of claim 1, additionally, Wei discloses the system wherein the AID algorithm is comprised within a computing device (Wei [0067]).
As to claim 3, see the discussion of claim 1, additionally, Wei discloses the system wherein the AID algorithm comprises a semi closed-loop algorithm, a closed-loop algorithm, or an algorithmic recommendation system.
As to claim 4, see the discussion of claim 1, additionally, Wei discloses the system wherein the AID algorithm is further configured to receive an updated estimate of the glucose concentration of the patient at predetermined intervals of time (Wei [0086]-[0089]).
As to claim 5, see the discussion of claim 1, additionally, Wei discloses the system wherein the estimate of the glucose concentration of the patient is received as a continuous glucose monitoring (CGM) reading from a CGM sensor (Wei [0086]-[0089]).
As to claim 6, see the discussion of claim 1, additionally, Wei discloses the system wherein the AID algorithm is configured to compute a desired insulin dose using the estimate of the glucose concentration of the patient (Wei [0086]-[0089]).
As to claim 7, see the discussion of claim 6, additionally, Wei discloses the system wherein the AID algorithm is further configured to subtract the IOB estimate from the desired insulin dose to compute a bolus recommendation (Wei [0086]-[0089]).
As to claim 8, see the discussion of claim 7, additionally, Wei discloses the system wherein the AID algorithm is further configured to provide the bolus recommendation to an insulin pump for delivering insulin to the patient (Wei [0086]-[0089]).
As to claim 9, Wei discloses a method comprising:
receiving an estimate of a glucose concentration of a patient (Wei [0086]-[0089]);
receiving an insulin on board (IOB) estimate, wherein the IOB estimate estimates an amount of insulin that will produce a glucose response that is closest to a predicted glucose response due to historical insulin administrations (Wei [0086]-[0089]);
computing a desired insulin dose using the estimate of the glucose concentration of the patient (Wei [0086]-[0089]); and
subtracting the IOB estimate from the desired insulin dose to compute a bolus recommendation for use in the treatment of diabetes (Wei [0086]-[0089]).
As to claim 10, see the discussion of claim 9, additionally, Wei discloses the method further comprising providing the bolus recommendation to an insulin pump for delivering insulin to the patient (Wei [0086]-[0089]).
As to claim 11, see the discussion of claim 9, additionally, Wei discloses the method further comprising receiving an updated estimate of the glucose concentration of the patient at predetermined intervals of time (Wei [0086]-[0089]).
As to claim 12, see the discussion of claim 9, additionally, Wei discloses the method wherein the estimate of the glucose concentration of the patient is received as a continuous glucose monitoring (CGM) reading from a CGM sensor (Wei [0086]-[0089]).
As to claim 13, see the discussion of claim 9, additionally, Wei discloses the method wherein the estimate of the glucose concentration of the patient is received at an automated insulin delivery (AID) algorithm comprised within a computing device (Wei [0086]-[0089]).
As to claim 14, see the discussion of claim 13, additionally, Wei discloses the method wherein the AID algorithm comprises a semi closed-loop algorithm, a closed-loop algorithm, or an algorithmic recommendation system (Wei [0086]-[0089])
As to claim 15, see the discussion of claim 13, additionally, Wei discloses the method wherein the AID algorithm is further configured to receive an updated estimate of the glucose concentration of the patient at predetermined intervals of time (Wei [0064]).
As to claim 16, Wei discloses a system comprising: 
at least one processor (Wei [0067]); and 
a computer readable storage medium storing instructions that when executed by the at least one processor cause the at least one processor to: receive an estimate of a glucose concentration of a patient; receive an insulin on board (IOB) estimate wherein the IOB estimate estimates an amount of insulin that will produce a glucose response that is closest to a predicted glucose response due to historical insulin adminstrations (Wei [0086]-[0089]); 
compute a desired insulin dose using the estimate of the glucose concentration of the patient; 
subtract the IOB estimate from the desired insulin dose to compute a bolus recommendation (Wei [0086]-[0089]); and 
provide the bolus recommendation to an insulin pump for delivering insulin to the patient for use in treatment of diabetes (Wei [0086]-[0089]). 
As to claim 17, see the discussion of claim 16, additionally, Wei discloses the system further comprising instructions that when executed by the at least one processor cause the at least one processor to receive an updated estimate of the glucose concentration of the patient at predetermined intervals of time (Wei [0064]).
As to claim 18, see the discussion of claim 16, additionally, Wei discloses the system wherein the estimate of the glucose concentration of the patient is received as a continuous glucose monitoring (CGM) reading from a CGM sensor (Wei [0086]-[0089]).
As to claim 19, see the discussion of claim 16, additionally, Wei discloses the system wherein the estimate of the glucose concentration of the patient is received at an automated insulin delivery (AID) algorithm (Wei [0086]-[0089]).
As to claim 20, see the discussion of claim 19, additionally, Wei discloses the system wherein the AID algorithm comprises a semi closed-loop algorithm, a closed-loop algorithm, or an algorithmic recommendation system (Wei [0086]-[0089]).
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive. 
Applicant argues with respect to the 101 rejection that the claim is integrated into a practical application. Applicant argues that the claim effects a treatment for diabetes, however, this feature is not claimed. The amended language merely describes a field of use and not additional elements that can provide a practical application or significantly more. Applicant argues that Wei  does not teach an estimate of an amount of pharmakon that will produce a glucose response that is closest to a predicted glucose response due to historical administration. Applicant argues that the insulin on board used by Wei is calculated by a process where the sensor or other measuring device that determines the amount of insulin delivered by the delivery pump. This would describe a bolus dose. This would be contrary to the commonly understood usage of the term “insulin on board” and Examiner finds no evidence that it is used contrary to its commonly understood meaning. Albertadiabeteslink.ca states “Insulin on board (IOB) refers to insulin that is still active in your body from previous bolus doses. All insulin pumps have an IOB feature that allows the pump to calculate any remaining insulin in the body from recent boluses. When this feature is activated, your pump has the ability to subtract IOB when administering bolus insulin in response to carb intake and blood glucose readings to prevent insulin from overlapping or “stacking” that can cause hypoglycemia. It also allows greater flexibility to give multiple boluses for frequent snacking or corrections without increased risk”. The article further provides examples of prior art ways IOB is calculated by various pumps on the market as of 2016. The definition of an estimate of an amount of pharmakon that will produce a glucose response that is closest to a predicted glucose response due to historical administration would be the same as the conventional understanding of the term “insulin on board” as used by Wei. The rejection is therefore maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Understanding Insulin On Board (IOB)” by Alberta Diabetes Link
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686